DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment, previous 112(b) rejection on claim 10 and previous 112(b) rejection on claim 12 are hereby withdrawn.
In view of the amendment, previous 102(a)(1) rejection and 103 rejection over Maggio (US 2013/0224300 A1) are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claim Objections
Claim 9 is objected to because of the following informalities: on line 2, applicant need to change “(THC” to --- THC ---.  On the second line from the bottom, applicant need to delete “and” (in front of “BCVA”).  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  on line 4, applicant need to change “octadecanoate and” to --- octadecanoate, ---.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  on line 3, applicant need to change “glycols or poloxamers,” to --- glycols, poloxamers, ---.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities: on line 2, applicant need to insert --- (w/v) --- for each percentage listed (i.e., 0.05% and 2.5%).  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  On line 2, applicant need to change “a composition” to --- the composition ---.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-7, 9, 10, 13, 22, 61 and 62 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Jacobson (US 2020/0113847 A1) (with Jablonski et al (US 2020/0383915 A1), which is being cited here merely to show that lecithin is a hydrophobic surfactant, and with ONALLAH SAAD et al (US 2022/0218877 A1), which is being cited here merely to show that Jacobson’s Vitamin E TPGS is a derivative of the natural form of vitamin E, d-a-tocopherol).
In Example 1, Jacobson teaches a formulation shown below that is to be filled into HPMC capsules:

    PNG
    media_image1.png
    430
    608
    media_image1.png
    Greyscale

In the formulation, THC and CBD teaches instant cannabinoid (instant oil-soluble hydrophobic drug) of claim 9; Phospholipon 85 G, which is a lecithin (see [0030] and [0032] of Jacobson), is a hydrophobic surfactant as evidenced by Jablonski et al ([0071]) and thus teaches instant oil-soluble hydrophobic surfactant,; Vitamin E TPGS is a derivative of the natural form of vitamin E, d--tocopherol (as evidenced by ONALLAH SAAD ([0010])) and thus teaches instant carrier of claims 3, 10 and 62; and Ethanol teaches instant alcohol of claim 13.  Jacobson’s formulation is in the form of an oral dosage form (capsule) (see abstract and [0063]).  Jacobson’s formulation shown above does not contain water.  Thus, Jacobson meets instant claims 1, 3-7, 9, 10, 13, 22, 61 and 62 (instant claim 61 does not require that the drug of claim 1 has to be a CGRP antagonist).  
Claim(s) 1, 6, 7, 9, 11, 12, 14, 15, 22, 61 and 63 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rausch (AT 509 000 A1 and its English translation).
In Example 7, Rausch teaches a THC drip solution for ophthalmological use containing THC (-9-tetrahydrocannabinol) (instant oil-soluble hydrophobic drug of claim 1 as well as instant cannabinoid of claim 9), dodecyl maltoside (instant oil-soluble hydrophobic surfactant of  claims 1, 11, 14 and 15), PEG-400 (instant pharmaceutically acceptable carrier of claims 1, 12 and 63), sodium ascorbate and water (instant pharmaceutically acceptable carrier of claim 1).  Since Rausch’s THC drip solution is a liquid that is to be applied to eyes, Rausch’s THC drip solution is  formulated for topical delivery and formulated as a liquid.  Thus, Rausch meets instant claims 1, 6, 7, 9, 11, 12, 14, 15, 22, 61 and 63 (instant claim 61 does not require that the drug of claim 1 has to be a CGRP antagonist).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 8, 12, 16 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson (US 2020/0113847 A1).
With respect to instant claims 8 and 16, as shown above, Jacobson’s Formulation A is filled into a HPMC capsule.  Jacobson furthermore teaches that its formulation can be provided in the form of a soft gelatin capsule, a hard gelatin capsule or a HPMC capsule (see [0025]).  Based on such teaching, it would have been obvious to one skilled in the art to have Jacobson’s Formulation A filled into a soft gelatin capsule instead with a reasonable expectation of success.  Thus, Jacobson renders obvious instant claims 8 and 16.  
With respect to instant claims 12 and 63, Jacobson’s Formulation A uses ethanol as a solubilizer.  Jacobson also teaches ([0031]) that a solubilizer which can be used in its invention includes polyethylene glycols (such as PEG 400) as well as short chain-alcohols (such as ethanol).  Since both PEG-400 and ethanol are taught by Jacobson to be used for the same purpose (i.e., as a solubilizer), it would have been obvious to one skilled in the art to use a combination of PEG-400 and ethanol as the solubilizer in its Formulation A with a reasonable expectation of further enhancing the solubility of the components in the formulation including THC and CBD.  MPEP 2144.06 states that “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose . . . [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Thus, Jacobson renders obvious instant claims 12 and 63.   
Claim(s) 3, 10, 19, 20 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Rausch (AT 509 000 A1 and its English translation).
With respect to instant claims 3, 10 and 62, Rausch’s composition of Example 7 does not contain an oil.  However, Rausch teaches the equivalence of sodium ascorbate (contained in its composition of Example 7) and -tocopherol (vitamin E) both as antioxidants that can be added to its composition using -9-tetrahydrocannabinol (since-9-tetrahydrocannabinol is very unstable in the air and easily oxidized).  It would have been obvious to one skilled in the art to add -tocopherol (vitamin E) to Rausch’s composition of Example 7 with a reasonable expectation of stabilizing the composition.  Thus, Rausch renders obvious instant claims 3, 10 and 62. 
With respect to instant claims 19 and 20, in Rausch’s composition of Example 7, the dodecyl maltoside is used in the amount of 6.0 %.  However, Rausch also teaches ([0056] that a surfactant (which examples include Dodecyl Maltoside) can be present in any amount that ranges from 0.1% to 8000% based on the amount of cannabinoid.  Such range overlaps with instant range of claim 19, thus rendering instant range prima facie obvious.  In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Thus, Raush’s teaching renders obvious instant claims 19 and 20. 
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  None of the cited prior arts teaches or suggests instant composition of claim 21 comprising about 56.47% (w/v) vitamin E, about 10.5% (w/v) benzyl alcohol, about 20% (w/v) cannabinoid, about 2.25% (w/v) dodecyl maltoside and optionally dehydrated ethanol, as claimed in instant claim 21.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        July 15, 2022